DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 1-3, 14, 23-25 are currently pending.
Claims 1-3, 14, 23-25 are examined herein.
Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The claim recites an integration of the steps of Claim 1 into a practical application).  
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas which include mental processes) without significantly more. Claim 1 recites the judicial exceptions of identifying and detecting. The judicial exceptions are not integrated into a practical application because the claim does not recite any additional steps that integrate the identification and 
Claims 3 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas which include mental processes) without significantly more. Claim 3 recites the judicial exceptions of identifying and detecting. The judicial exceptions are not integrated into a practical application because the claim does not recite any additional steps that integrate the identification and detection steps into a practical application – the second step of identifying is not deemed to be a meaningful integration.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the marker alleles (such as any marker allele of part (iii) can be detected by mere visual observation, according to the instant disclosure, which provides on page 13:  “Alleles can be detected using DNA or protein markers, or observable phenotypes.”  
Claim 14 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas which include mental processes) without significantly more. Claim 14 recites the judicial exceptions of evaluating, associating and identifying. This judicial exception is not integrated into a practical application because the claim does not recite any additional steps that integrate the evaluating, associating and identifying steps into a practical application. The claim does 
The recitation of specific salt stress conditions in Claims 23-25 are not deemed to amount to significantly more as evaluating cereals for salty tolerance at conductivity levels of at least 2 dS/m was routine in the art.  See, for example, Fageria, (Plant and soil 88.2 (1985): 237-243) which teaches evaluating rice plants for salt tolerance over a range of salt concentrations including 0.29, 5, 10 and 15 dS/m.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 14, 24 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
Claim 3 requires a polynucleotide encoding a polypeptide having an amino acid sequence that is at least 80% identical to SEQ ID NO: 16 that has antiporter/sodium ion transporter activity or one or more marker alleles within 5 cM of the polynucleotide that are linked to and associated with the polynucleotide.  Claim 14 requires the genomic region that regulates the expression of the polynucleotide encoding the protein of SEQ ID NO:16 (see interpretation in rejection under 112(b)).  
Applicant describes the sequences of six polypeptides from monocot and dicot plants that show varying degrees of sequence identity to one another (Figure 1, 2, SEQ ID NO:16-21) four of which are identified as SOS-type sodium antiporters (Specification p. 6-7).  Applicant describes that the sequences of SEQ ID NO:17-21 are orthologs of Arabidopsis thaliana plants with a mutation in the SOS1 Na+/H+ antiporter, wherein the expression of SEQ ID NO:16 rescued the salt-susceptible phenotype of the Arabidopsis thaliana mutant.  (Specification p. 58).  Applicant describes a mutant maize line with a 4nt deletion in the coding sequence for SEQ ID NO:16 that causes a frameshift in the last 78 residues of the polypeptide of SEQ ID NO:16 and that plants expressing the mutant polypeptide are salt susceptible.  (Specification p. 55).
Applicant does not sufficiently describe: (i) the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship; and (ii) the structural feature required to distinguish members of the claimed genus from other chemical structures.  Claim 3 encompasses both maize polynucleotide sequenced with any changes relative to wild-type that would produce a polypeptide with some degree of antiporter/sodium ion transporter activity also having 80% identity to SEQ ID NO:16 and marker alleles within 5cM of the polynucleotide. The genus of polypeptides with 80% identity to SEQ ID NO:16 encompasses up to 1.64x10540 possible species – the claims do not specific that the sequences must comprise certain portions of the sequence and encompass any artificial variations.   Applicant does not describe the structures required to be retained by the species in order to retain the required function.  The structures required for the salt/drought Arabidopsis thaliana SOS1 mutants only slightly relieved the salt-susceptible phenotype of the mutants, while it acted as a fully functional equivalent in yeast systems, and that similar results were reported with the rice SOS1 ortholog insofar as it failed to fully complement the Arabidopsis thaliana SOS1 mutants.  (p. 285 right col. ¶2 – p. 286 left col. ¶1).  Feki et al. teaches that these results indicate that expression of heterologous SOS1 proteins appear to require phosphorylation/activation by still-unknown phosphorylation/activation proteins and it is therefore reasonable to conclude that the structures required for the interaction with these unknown proteins were unknown at the time of filing and unpredictable.  Given the failure of the prior art to adequately describe the recited genus and the dearth description of a structure-function relationship in the instant disclosure, one of ordinary skill in the art would not be apprised that Applicant was in possession of the recited genus and would not be able to distinguish polypeptides with 80% identity to SEQ ID NO:16 that retain the required function from those that do not across the scope of the genus.  The limited examples described by Applicant fail to describe the recited genus by virtue of example.  
Applicant also does not describe the genomic region that regulates the expression of the polynucleotide encoding the protein of SEQ ID NO:16.  The instant disclosure does not describe any of the regulatory sequences relative to SEQ ID NO:16, either cis-regulatory sequences or sequences acting in trans-.  Such sequences could 
Hence, Applicant has not, in fact, described the claimed invention within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 25 are rejected under 35 U.S.C. 112 , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 recites in part a method of identifying an allelic variant of the maize antiporter/sodium ion transporter gene wherein said allelic variant is associated with increased tolerance to salt stress and/or drought, comprising step (b) - evaluating allelic variations with respect to the polynucleotide sequence encoding a protein comprising SEQ ID NO:16, 17, 18, 19, 20, 21, or 22, or in the genomic region that regulates the Arabidopsis thaliana.  Given that most of the sequences are not maize sequences, it is unclear what step (b) actually means – it is entirely unclear if some sort of correlation or comparison is required among the sequences and how this would apply to maize.  As such the metes and bounds of the claim are unclear.  For purposes of examination, part (b) is interpreted to mean evaluating allelic variation with respect of SEQ ID NO:16, a maize sequence.  This interpretation does not relieve applicant of the duty to amend the claim to correct the identified deficiency.  Dependent claims that do not cure the deficiency are rejected as a function of their dependency.
Conclusion
	No claims are allowed. 
	The claims are deemed to be free of the prior art.  The claims are reasonably interpreted to require either SEQ ID NO:15 (with specified mutation) or SEQ ID NO:16 or a sequence having at least 80% identity to SEQ ID NO:16 in maize.  The closest prior art is Troukhan et al. (US Application 20090094717 Al), which teaches a sequence with 87% identity to the instant SEQ ID NO:16 from Sorghum bicolor, but does not disclose or teach a sequence with at least 80% identity to the instant SEQ ID NO:16 in maize and such a sequence would otherwise not have been obvious in view of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662